DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 23 February 2021 is acknowledged.
Claims 11-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekonen et al. (WO 2017/182677 A2; cited in the IDS filed 24 May 2019; hereinafter known as “Pekonen”).  The U.S. publication of this reference (U.S. Pub. No. 2019/0059821 A1; also cited in the IDS filed 24 May 2019) will be referred to herein for simplicity.
Regarding claim 1, Pekonen discloses a bio-signal measuring apparatus (Abstract; Fig. 4B), comprising: an optical sensor comprising a photodetector 214 and a light source array 212 disposed around the photodetector ([0051]), a first electrode 224 disposed between the photodetector and the light source array, a second electrode 222 disposed on an outer periphery of the light source array ([0093]), an impedance measurer configured to measure an impedance of an object, using the first electrode and the second electrode ([0035]; [0041]; [0093]), and a processor configured to determine a contact state between the object and the optical sensor ([0044]-[0045]; [0057]-[0064]).
Regarding claims 2 and 3, Pekonen discloses that each of the first electrode and the second electrode has a ring shape and a concentric ring shape (Fig. 4B; [0093]).

Regarding claim 5, Pekonen discloses that the processor is further configured to compare the measured impedance with a predetermined threshold value and determine the contact state, based on a result of the measured impedance being compared with the predetermined threshold value ([0045]).
Regarding claim 6, Pekonen discloses that the processor is further configured to, based on the measured impedance being compared to be less than or equal to the predetermined threshold value, determine that the contact state is good ([0045]).
Regarding claim 7, Pekonen discloses that the optical sensor is configured to measure an optical signal and wherein the processor is further configured to, based on the contact state being determined to be good, estimate bio-information of the object, using the measured optical signal ([0024]-[0025]; [0045]).
Regarding claim 8, Pekonen discloses that the bio-information comprises any one or any combination of a blood pressure, a vascular age, a degree of arteriosclerosis, a cardiac output, a vascular compliance, a blood glucose, a triglyceride, a cholesterol, a protein, an uric acid, and a peripheral vascular resistance ([0025]-[0026]; [0085]).

Regarding claim 10, Pekonen discloses that the optical sensor is configured to measure an optical signal and wherein the processor is further configured to, based on the contact state being determined to be poor, perform any one of any combination of controlling the optical sensor to stop measuring the optical signal, ignoring the measured optical signal, correcting the measured optical signal, and generating an alarm or guide information for improving the contact state ([0024]-[0025]; [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Camacho Perez et al. (U.S. Pub. No. 2017/0366213 A1) teaches a bio-signal measuring apparatus comprising an optical sensor comprising a photodetector and a light source, with circular electrodes disposed around the optical sensor.  Banet et al. (U.S. Pub. No. 2006/0009698 A1) teaches a bio-signal measuring apparatus comprising an optical sensor comprising a photodetector and a light source, with a circular electrode disposed around the optical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791